Case 2:16-cv-03714-GW-AGR Document 2252 Filed 08/07/20 Page 1 of 3 Page ID
                               #:147697



  1   MARK D. SELWYN (SBN 244180)
      mark.selwyn@wilmerhale.com
  2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
  3   950 Page Mill Road
      Palo Alto, California 94304
  4   Tel: (650) 858-6000
      Fax: (650) 858-6100
  5
      JAMES M. DOWD (SBN 259578)
  6   james.dowd@wilmerhale.com
      AARON S. THOMPSON (SBN 272391)
  7   aaron.thompson@wilmerhale.com
      WILMER CUTLER PICKERING
  8     HALE AND DORR LLP
      350 South Grand Avenue, Suite 2100
  9   Los Angeles, California 90071
      Tel: (213) 443-5300
 10   Fax: (213) 443-5400
 11   Attorneys for Defendants and Counter-
      Claim Plaintiffs Broadcom Limited,
 12   Broadcom Corporation, Avago
      Technologies Limited, and Apple Inc.
 13
                        UNITED STATES DISTRICT COURT
 14                    CENTRAL DISTRICT OF CALIFORNIA
 15   THE CALIFORNIA INSTITUTE OF                CASE NO. 2:16-cv-3714-
      TECHNOLOGY,                                GW(AGRx)
 16                     Plaintiff,               DEFENDANTS’
 17        vs.                                   APPLICATION TO FILE
      BROADCOM LIMITED, BROADCOM                 DOCUMENTS UNDER SEAL
 18   CORPORATION, AVAGO
      TECHNOLOGIES LIMITED, AND                  Hon. George H. Wu
 19   APPLE INC.,                                United States District Judge
 20                     Defendants.
 21   BROADCOM LIMITED, BROADCOM
      CORPORATION, AVAGO
 22   TECHNOLOGIES LIMITED, AND
      APPLE INC.,
 23                     Counterclaim-
                        Plaintiffs,
 24        vs.
 25   THE CALIFORNIA INSTITUTE OF
      TECHNOLOGY,
 26                     Counterclaim-
 27                     Defendant.

 28

                                      DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                              CASE NO. 2:16-CV-3714-GW (AGRX)
Case 2:16-cv-03714-GW-AGR Document 2252 Filed 08/07/20 Page 2 of 3 Page ID
                               #:147698



  1         PLEASE TAKE NOTICE THAT pursuant to Civil Local Rule 79-5 and
  2   the Court’s Guide to Electronically Filing Under-Seal Documents in Civil Cases,
  3   Defendants Broadcom Inc., Broadcom Corporation, Avago Technologies Ltd.,
  4   (collectively, “Broadcom”), and Apple Inc. (“Apple”) submit this application to the
  5   Court for an order sealing the under seal portions of the materials listed below filed
  6   by Broadcom and Apple in connection with their Notice of Filing Regarding
  7   Certain Trial Transcripts:
  8       Exhibit A – January 16, 2020 (PM) trial transcript;
  9       Exhibit C – January 21, 2020 (PM) trial transcript;
 10
          Exhibit D – January 22, 2020 (PM) trial transcript;
 11
          Exhibit E – January 23, 2020 trial transcript;
 12
 13       Exhibit F – January 28, 2020 trial transcript;
 14       Exhibit G – January 22, 2020 (AM) trial transcript;
 15
          Exhibit 1 – Transcript of video clips from the deposition of David
 16        Baczewski (Dkt. 2026-1);
 17       Exhibit 2 – Transcript of video clips from the deposition of Aaron Schafer
 18        (Dkt. 2026-2);
 19       Exhibit 3 – Transcript of video clips from the deposition of Michael
 20        Hurlston (Dkt. 2026-3);

 21       Exhibit 4 – Transcript of video clips from the deposition of Danny George
           (Dkt. 2026-4);
 22
 23       Exhibit 5 – Transcript of Caltech’s video clips from the deposition of
           Andrew Blanksby played during examination of Andrew Blanksby (Dkt.
 24        2026-5);
 25
          Exhibit 7 – Transcript of video clips from the deposition of Andrew
 26        Blanksby (Dkt. 2046-1)
 27
 28
                                               -1-
                                         DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                                 CASE NO. 2:16-CV-3714-GW (AGRX)
Case 2:16-cv-03714-GW-AGR Document 2252 Filed 08/07/20 Page 3 of 3 Page ID
                               #:147699



  1   Defendants seek to file these materials under seal for the reasons set forth in the
  2   accompanying Declaration of Mark D. Selwyn in Support of Application to File
  3   Documents Under Seal.
  4         For the foregoing reasons, Defendants respectfully request that the Court
  5   grant their application to file under seal.
  6
  7   DATED: August 7, 2020                By: /s/ Mark D. Selwyn
                                              MARK D. SELWYN (SBN 244180)
  8
                                              mark.selwyn@wilmerhale.com
  9                                           WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
 10
                                              950 Page Mill Road
 11                                           Palo Alto, California 94304
                                              Tel: (650) 858-6000
 12
                                              Fax: (650) 858-6100
 13
                                               JAMES M. DOWD (SBN 259578)
 14
                                               james.dowd@wilmerhale.com
 15                                            AARON S. THOMPSON (SBN 272391)
 16                                            aaron.thompson@wilmerhale.com
                                               WILMER CUTLER PICKERING
 17                                              HALE AND DORR LLP
 18                                            350 South Grand Avenue, Suite 2100
                                               Los Angeles, California 90071
 19                                            Tel: (213) 443-5300
 20                                            Fax: (213) 443-5400

 21
 22                                            Attorneys for Defendants and Counter-
                                               Claim Plaintiffs Broadcom Limited,
 23                                            Broadcom Corporation, Avago
 24                                            Technologies Limited, and Apple Inc.

 25
 26
 27
 28
                                                    -2-
                                          DEFENDANTS’ APPLICATION TO FILE UNDER SEAL
                                                  CASE NO. 2:16-CV-3714-GW (AGRX)
